Exhibit 10.3


BRYN MAWR TRUST LETTERHEAD






October 3, 2014
 
Spitz Inc.
700 Brandywine Drive
Chadds Ford, PA 19317
Attn:  Jonathan Shaw, President & CEO
Evans & Southerland Computer Corporation
600 Komas Drive
Salt Lake City, UT 84108
Attn: David Bateman, President & CEO

 
Re:         
(1) Loan Agreement between Spitz Inc. (“Borrower”) and The Bryn Mawr Trust
      Company (“Lender”), as successor in interest to First Keystone Bank


(2) Loan Agreement dated as of September 11, 2008 between Debtor and Lender,
      as successor in interest to First Keystone Bank


(3) Business Loan Agreement dated March 15, 2012 by and between Debtor
      and Lender


Gentlemen:


As you know, the assertion of claims by the Pension Benefit Guaranty Corporation
(“PBGC”) and related liens against your properties resulting therefrom,
constitute an Event of Default under the above Loan Agreements as well as the
mortgages, security agreements, guarantees and amendments related thereto (the
“Loan Documents”).  As a result of those Events of Default, notice and existence
of which you hereby acknowledge, Lender is no longer obligated to make any
further advances under the line of credit under the Business Loan Agreement
dated March 15, 2012 referred to above, and has elected to suspend any further
advances thereunder.


You have been attempting to negotiate a settlement of the PBGC lien and claims,
and, although we have not yet approved any waiver of the defaults under the Loan
Documents or further participation in financing Borrower, we have been
cooperating in your attempt to negotiate a settlement with the PBGC including a
subordination of the PBGC liens to those of Lender.  We now understand that you
do not expect an agreement with the PBGC to be reached before the end of this
year, and you have asked us to forbear from exercising any further remedies,
other than suspension of advances under the line of credit, until January 15,
2015 while you attempt to negotiate a settlement which is acceptable to you and
also to us.


We have agreed to do so on the following conditions, the breach of which will
terminate our forbearance:

 
 

--------------------------------------------------------------------------------

 



A.           You acknowledge your liability as Borrower and Guarantor, as the
case may be, for the loans (“Loans”) evidenced and secured by the Loan
Documents, agree that you have no defense to the same, and agree that you will
continue to make debt service payments under the Loan Documents and otherwise
comply with the terms thereof;


B.           No further adverse events occur in the condition of Borrower or
Guarantor;


C.           You agree that in addition to the cross-default provisions in the
Loan Documents, the provisions entitled “Financial Covenants and Ratios” and
“Negative Covenants” set forth in the above Business Loan Agreement dated March
15, 2012 are hereby incorporated as additional covenants in all of the Loan
Documents effective immediately and continuing until the Loans are paid in full.


D.           You agree that our willingness to forbear in exercising further
remedies set forth in the Loan Documents, does not constitute an agreement to
further forbear, to accept any proposed settlement with PBGC or to renew or
extend the Line of Credit.


Kindly execute and return the enclosed copy of this letter so as to indicate
your agreement to the foregoing.


Very truly yours,


/s/ Wayne McKillop

Wayne McKillop
Vice President, Commercial Banking



 
The undersigned agree to the foregoing terms.
 
SPITZ INC.
EVANS & SOUTHERLAND COMPUTER
 
CORPORATION
   
By:/s/ Jonathan Shaw
By:  /s/ David H. Bateman
     Name: JONATHAN SHAW
Name: David H. Bateman
     Title: PRESIDENT
Title: PRESIDENT & CEO




 
 

--------------------------------------------------------------------------------

 
